DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicants’ response and amendments to the claims, filed 05/20/2022, have been received and entered. Claim 18 has been cancelled.  Claims 1-17 and 19-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 1-4, 11-16, and 18-191, in the reply filed on 05/20/2022 is acknowledged.  
Claims 5-10, 14, 17, and 202 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2022.
Pursuant with the above election, claims 1-4, 11-13, 15-16, and 19 are presently under examination on their merits to the extent that they read on compounds of Formula V.

Priority
This application is a continuation of U.S. Patent Application No. 13/740,182, filed January 12, 2013, now allowed, which claims priority from U.S. Provisional Patent Application No. 61/586,718, filed Jan. 13, 2012.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 05/20/2022 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 37 C.F.R. 1.98(a) requires a legible copy of for each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion.  C.F.R. §1.98(b) explicitly states each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date.   
Applicant’s cited non-patent literature reference 9 in the 5 page IDS filed 05/20/2022 has been lined-through for failing to provide the relevant information required by 37 C.F.R. §1.98(b), in particular the inventor.  

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-3, 16, and 19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 1 recites compounds of Formula Ia:

    PNG
    media_image1.png
    132
    304
    media_image1.png
    Greyscale

where 
    PNG
    media_image2.png
    28
    30
    media_image2.png
    Greyscale
 in a ring indicates the ring is an aromatic or heteroaromatic ring;
X is O, S, C=O, -NR, SO, SO2, C1-C6 alkyl or C1-C6 haloalkyl;
W1, W2, W3, W4, W5, W6, W7, and W8 are each independently absent, N, NH, NR1, O, S, CH, or CR2;
not more than one of them is absent.
	B2 is, inter alia, 
    PNG
    media_image3.png
    147
    79
    media_image3.png
    Greyscale
. 
	It is unclear what Applicants mean by substituents being “absent”.  It is unclear how a “W” substituent can be absent as the required ring would be incomplete and therefore no longer a ring.  Applicants do not disclose or describe what it means for a “W” substituent to be “absent” and a person of ordinary skill in the art would not be reasonably apprised whether this means the ring is broken and no longer a ring system,  or alternatively, whether this means the ring is no longer a 6-membered ring but rather a smaller ring system.
	Claim 1 also recites that the limitations “C1-C6-alkenyl” and “C1-C6 alkynyl”.  It is totally unclear how an alkenyl [double bond between 2 carbon atoms] or alkynyl (triple bond between two carbon atoms) can have fewer than 2 carbon atoms, e.g., “C1 alkenyl” or “C1 alkynyl”.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 16 depends from Claim 1 and recites “[a] compound according to claim 1 for use in therapy”.  The intended use of the compounds of claim 1 does not limit the scope of compounds of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1-2, 4, 15-16, and 19 are rejected under 35 U.S.C. 102(b) as being anticipated by WO/2010/129053 (Published Nov. 11, 2010).
WO ‘053 teaches the compounds:

    PNG
    media_image4.png
    135
    208
    media_image4.png
    Greyscale
.
(Abstract; Figure 1.)
Regarding Claim 1, the compounds WZ-3146, WZ-4002, and WZ-8040 anticipate the claimed genus of Formula Ia when X is O or S; A is NH; B2 is 
    PNG
    media_image5.png
    149
    78
    media_image5.png
    Greyscale
; Z is 
    PNG
    media_image6.png
    59
    122
    media_image6.png
    Greyscale
, wherein R2 is C1-C6 alkyl [-CH3]; B is 
    PNG
    media_image7.png
    78
    99
    media_image7.png
    Greyscale
, wherein R30 is halogen [-Cl]); W1, W2, W3, W4, W6, W7, and W8 are each independently CH; W5 is CH or CR2, wherein R2 is H or C1-C6 alkoxy [-OCH3]; and Y is NHC(=O)R, wherein R is C2-20 alkenyl ([CH=CH2].
Regarding Claim 2, the compounds WZ-3146, WZ-4002, and WZ-8040 anticipate the claimed genus of Formula Ib when X is O or S; A is NH; Z is 
    PNG
    media_image6.png
    59
    122
    media_image6.png
    Greyscale
, wherein R2 is C1-C6 alkyl [-CH3]; B is 
    PNG
    media_image7.png
    78
    99
    media_image7.png
    Greyscale
, wherein R30 is halogen [-Cl]); W1, W2, W3, W4, W6, W7, and W8 are each independently CH; W5 is CH or CR2, wherein R2 is H or C1-C6 alkoxy [-OCH3]; and Y is NHC(=O)R, wherein R is C2-20 alkenyl ([CH=CH2].
Regarding Claim 4, the compounds WZ-3146, WZ-4002, and WZ-8040 anticipate the claimed genus of Formula Ic when X is O or S; R6 is hydrogen; R7 is C1-C6 alkyl [-CH3]; C is 
    PNG
    media_image8.png
    78
    97
    media_image8.png
    Greyscale
, wherein R20 is halogen [-Cl] and R21 is hydrogen; Q is CH; R23 is hydrogen or C1-C6 alkoxy [-OCH3]; R22 is hydrogen; R5 is hydrogen; and R3 and R4 are both C1-C6 alkyl [-CH3].  
Applicants are advised that numerous other compounds taught in WO ‘053 anticipate the claimed genus of Formula Ia, Ib, and/or Ic. (Tables 1-6, e.g.)
Regarding Claims 15-16, the compounds of WO ‘053 are modulators of EGFR for use in the treatment of various diseases, disorders or conditions. (Abstract.)  The invention provides pharmaceutical compositions containing a compound of the invention together with a pharmaceutically acceptable carrier. (p.101, l.25-28.) 
Regarding Claim 19, compounds of the invention can be administered in therapeutically effective amounts in combination with one or more therapeutic agents (pharmaceutical combinations). (p.102, l.26 to p.106, l.10, e.g.)
Claims 1-2, 4, 15-16, and 19 are anticipated by WO ‘053, who teach compounds falling within the scope of the instant claims for use in therapy.  The compounds are formulated in pharmaceutical compositions and can be used in pharmaceutical combinations with other therapeutic agents.

Claims 1-4, 11-13, 15-16, and 19 are rejected under 35 U.S.C. 102(a) and/or 35 U.S.C. 102(e) as being anticipated by WO/2011/079231 A1 (Published June 30, 2011; Filed Dec. 23, 2010).3
	WO ‘231 teaches compounds that modulate EGFR activity. (Title.) Regarding the claimed compounds of Formula Ia, WO ‘231 teaches in one embodiment the invention encompasses compounds of Formula IV:

    PNG
    media_image9.png
    145
    191
    media_image9.png
    Greyscale
.
([0073]-[0078].)
	More specifically, WO ‘231 teaches the compound of Formula IV is:

    PNG
    media_image10.png
    241
    187
    media_image10.png
    Greyscale
or 
    PNG
    media_image11.png
    181
    213
    media_image11.png
    Greyscale
. ([0076]-[0077].)
	Even more specifically, WO ‘231 teaches numerous species that anticipate the claimed genera of Formula Ia, Formula Ib, Formula Ic, and Formula V as recited in Claims 1, 2, 4, and 11, respectively. Non-limiting examples of such species include:

    PNG
    media_image12.png
    210
    393
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    249
    393
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    187
    392
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    212
    393
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    205
    395
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    309
    392
    media_image17.png
    Greyscale
.
([0079].) For example, Compound IV-7 is a species of the claimed genus of Formula V recited in Claims 11-13 when X is O; R3 and R4 are hydrogen; R5 is hydrogen; R6 is hydrogen; R7 is C1-C6 alkyl (-CH3); R24 is halogen (-Cl); R25 is hydrogen; R26 is hydrogen; R22 is halogen (-F); Q is CH; and R23 is C1-C6 alkoxy (-OCH3).
	As per Claim 3, WO ‘231 teaches in compounds of Formula IV, X is as defined for the compounds of Formula I, which defines X as, inter alia, C1-C6 haloalkyl. ([0073] and [0039].) WO ‘231 in fact teaches Compound VII-2, which contains a C1 haloalkyl (-CF2) as the X substituent:

    PNG
    media_image18.png
    260
    396
    media_image18.png
    Greyscale

([0094].)  Compound VII-2 anticipates the claimed genera of Formula Ia, Formula Ib, and Formula Ic as encompassed by Claims 1-4.
Applicants are advised that numerous other compounds taught in WO ‘053 anticipate the claimed genus of Formula Ia, Ib, and/or Ic. ([0079], [0087], [0089], [0092], e.g.)

	Regarding Claim 15, the invention encompasses pharmaceutical compositions comprising a compound of the invention, e.g., a compound of Formula IV or Formula VII, and a pharmaceutically acceptable excipient. ([0008], [00141], e.g.)
	Regarding Claim 19, the pharmaceutical compositions further comprise one or more additional therapeutic agents, e.g., chemotherapeutic agents. ([00154].)
Claims 1-4, 11-13, 15-16, and 19 are anticipated by WO ‘231, who teach compounds falling within the scope of the instant claims for use in therapy.  The compounds are formulated in pharmaceutical compositions and can be used in pharmaceutical combinations with other chemotherapeutic agents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 11-13, 15-16, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO/2010/129053 (Published Nov. 11, 2010) and WO/2011/079231 A1 (Published June 30, 2011; Filed Dec. 23, 2010).

Claimed Invention
	The claims are drawn to compounds of Formula Ia, Formula Ib, Formula Ic, and/or Formula V as defined in Claims 1, 2, 4, and 11, respectively.  The claims are also drawn to pharmaceutical compositions comprising said compounds alone and in combination with other therapeutic agents. (Claims 15 and 19.)
	Most broadly, the claimed compounds are compounds of Formula Ia as defined in Claim 1:

    PNG
    media_image19.png
    130
    308
    media_image19.png
    Greyscale
.
More narrowly, the claimed compounds are compounds of Formula V as defined in Claim 11:

    PNG
    media_image20.png
    204
    357
    media_image20.png
    Greyscale
.
	The compounds are disclosed as inhibitors of EGFR useful as therapeutics for the treatment of cancer. (Specification at [0005], e.g.)

Teachings of WO ‘053
	WO ‘053 teaches EGFR inhibitor compounds useful in the treatment of various diseases, disorders, or conditions, including cancer. (Abstract; p.85, l.13 to p.87, l.16., e.g.)
	Specifically, WO ‘053 teaches the compounds WZ3146, WZ4002, and WZ8040:

    PNG
    media_image4.png
    135
    208
    media_image4.png
    Greyscale
. (Abstract; Figure 1.)
Regarding Claim 1, the compounds WZ-3146, WZ-4002, and WZ-8040 anticipate the claimed genus of Formula Ia when X is O or S; A is NH; B2 is 
    PNG
    media_image5.png
    149
    78
    media_image5.png
    Greyscale
; Z is 
    PNG
    media_image6.png
    59
    122
    media_image6.png
    Greyscale
, wherein R2 is C1-C6 alkyl [-CH3]; B is 
    PNG
    media_image7.png
    78
    99
    media_image7.png
    Greyscale
, wherein R30 is halogen [-Cl]); W1, W2, W3, W4, W6, W7, and W8 are each independently CH; W5 is CH or CR2, wherein R2 is H or C1-C6 alkoxy [-OCH3]; and Y is NHC(=O)R, wherein R is C2-20 alkenyl ([CH=CH2].
Regarding Claim 2, the compounds WZ-3146, WZ-4002, and WZ-8040 anticipate the claimed genus of Formula Ib when X is O or S; A is NH; Z is 
    PNG
    media_image6.png
    59
    122
    media_image6.png
    Greyscale
, wherein R2 is C1-C6 alkyl [-CH3]; B is 
    PNG
    media_image7.png
    78
    99
    media_image7.png
    Greyscale
, wherein R30 is halogen [-Cl]); W1, W2, W3, W4, W6, W7, and W8 are each independently CH; W5 is CH or CR2, wherein R2 is H or C1-C6 alkoxy [-OCH3]; and Y is NHC(=O)R, wherein R is C2-20 alkenyl ([CH=CH2].
Regarding Claim 4, the compounds WZ-3146, WZ-4002, and WZ-8040 anticipate the claimed genus of Formula Ic when X is O or S; R6 is hydrogen; R7 is C1-C6 alkyl [-CH3]; C is 
    PNG
    media_image8.png
    78
    97
    media_image8.png
    Greyscale
, wherein R20 is halogen [-Cl] and R21 is hydrogen; Q is CH; R23 is hydrogen or C1-C6 alkoxy [-OCH3]; R22 is hydrogen; R5 is hydrogen; and R3 and R4 are both C1-C6 alkyl [-CH3].  
Regarding Claims 15-16, the compounds of WO ‘053 are modulators of EGFR for use in the treatment of various diseases, disorders or conditions. (Abstract.)  The invention provides pharmaceutical compositions containing a compound of the invention together with a pharmaceutically acceptable carrier. (p.101, l.25-28.) 
Regarding Claim 19, compounds of the invention can be administered in therapeutically effective amounts in combination with one or more therapeutic agents (pharmaceutical combinations). (p.102, l.26 to p.106, l.10, e.g.)
Teachings of WO ‘231
	Like WO ‘053, WO ‘231 also teaches compounds that are inhibitors of EGFR for use in treating conditions such as cancer. (Title; [0007]-[0016]; [00163], e.g.)
	Regarding the claimed compounds of Formula Ia, WO ‘231 teaches in one embodiment the invention encompasses compounds of Formula IV:

    PNG
    media_image9.png
    145
    191
    media_image9.png
    Greyscale
.
([0073]-[0078].)
	More specifically, WO ‘231 teaches the compound of Formula IV is:

    PNG
    media_image10.png
    241
    187
    media_image10.png
    Greyscale
or 
    PNG
    media_image11.png
    181
    213
    media_image11.png
    Greyscale
. ([0076]-[0077].)
	Even more specifically, WO ‘231 teaches numerous species that anticipate the claimed genera of Formula Ia, Formula Ib, Formula Ic, and Formula V as recited in Claims 1, 2, 4, and 11, respectively. Non-limiting examples of such species include:

    PNG
    media_image12.png
    210
    393
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    249
    393
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    187
    392
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    212
    393
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    205
    395
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    309
    392
    media_image17.png
    Greyscale
.
([0079].) For example, Compound IV-7 is a species of the claimed genus of Formula V recited in Claims 11-13 when X is O; R3 and R4 are hydrogen; R5 is hydrogen; R6 is hydrogen; R7 is C1-C6 alkyl (-CH3); R24 is halogen (-Cl); R25 is hydrogen; R26 is hydrogen; R22 is halogen (-F); Q is CH; and R23 is C1-C6 alkoxy (-OCH3).
	As per Claim 3, WO ‘231 teaches in compounds of Formula IV, X is as defined for the compounds of Formula I, which defines X as, inter alia, C1-C6 haloalkyl. ([0073] and [0039].) WO ‘231 in fact teaches Compound VII-2, which contains a C1 haloalkyl (-CF2) as the X substituent:

    PNG
    media_image18.png
    260
    396
    media_image18.png
    Greyscale

([0094].)  Compound VII-2 anticipates the claimed genera of Formula Ia, Formula Ib, and Formula Ic as encompassed by Claims 1-4.
Applicants are advised that numerous other compounds taught in WO ‘053 anticipate the claimed genus of Formula Ia, Ib, and/or Ic. ([0079], [0087], [0089], [0092], e.g.)
	Regarding Claim 15, the invention encompasses pharmaceutical compositions comprising a compound of the invention, e.g., a compound of Formula IV or Formula VII, and a pharmaceutically acceptable excipient. ([0008], [00141], e.g.)
	Regarding Claim 19, the pharmaceutical compositions further comprise one or more additional therapeutic agents, e.g., chemotherapeutic agents. ([00154].)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it is well established in the art that compounds falling within the scope of the claimed genera of Claims 1-4 and 11-13 are inhibitors of EGFR disclosed to be useful for treating cancer.  (WO ‘053 and WO ‘231.)  Indeed, both WO ‘053 and WO ‘231 teach numerous species that anticipate the claimed genera, disclose pharmaceutical compositions comprising said compounds with a pharmaceutically acceptable carrier, and disclose combinations of said compounds with other chemotherapeutic agents.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art make compounds falling within the scope of compounds expressly disclosed in WO ‘053 and/or WO ‘231, formulate such compounds into pharmaceutical compositions as also expressly disclosed in both WO ‘053 and WO ‘231, and use such compounds as therapies for, inter alia, cancer. 
The Examiner can offer no suggestions to Applicants how to amend the claims to distinguish the claimed genera from the cited prior art.  Both WO ‘053 and WO ‘231 disclose genera that substantially overlap with the claimed genera as well as numerous species that anticipate and/or render prima facie obvious various embodiments of the claimed genera.  For example, Applicants’ claimed 
    PNG
    media_image21.png
    51
    52
    media_image21.png
    Greyscale
variable, which recites a Markush group of various heterocycles, substantially overlaps with the 
    PNG
    media_image22.png
    37
    38
    media_image22.png
    Greyscale
variable as defined in WO ‘231. (WO ‘231 at, e.g., [0073]-[0074].) Numerous other variables as defined in the instant claims also substantially overlap with the corresponding variables in WO ‘053 and/or WO ‘231. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 8,685,988
Claims 1-4 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,685,988. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compound recited in the ‘988 patent claims anticipates the claimed genera of Formula Ia, Formula Ib, Formula Ic, and Formula V recited in instant claims 1-4 and 11-13. 
Regarding Claim 15, the ‘988 patent claims pharmaceutical compositions comprising the compound and at least one pharmaceutically acceptable carrier or excipient. (Claim 4.)  

U.S. Patent No. 9,034,885
Claims 1-4 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,034,885. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of Formula (VIII) recited in the ‘885 patent claims anticipates the claimed genera of Formula Ia, Formula Ib, Formula Ic, and Formula V recited in instant claims 1-4 and 11-13. See, for example, numerous species recited in dependent Claim 20 of the ‘885 patent.
Regarding Claim 15, the ‘885 patent claims pharmaceutical compositions comprising at least one compound of claim 1 and at least one pharmaceutically acceptable carrier or excipient. (Claim 23.)  

U.S. Patent No. 9,464,089
Claims 1-4 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,464,089. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of Formula (Ia) recited in the ‘089 patent claims anticipates the claimed genera of Formula Ia, Formula Ib, and Formula Ic, as recited in instant claims 1-4. See, for example, numerous species recited in dependent Claims 2 and 5 of the ‘089 patent.
Regarding Claim 15, the ‘089 patent claims pharmaceutical compositions comprising a compound of claim 1 and at least one pharmaceutically acceptable carrier or excipient. (Claim 3.)  

U.S. Patent No. 9,586,965
Claims 1-4, 11-13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,586,965. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genera of Formula (VII) and Formula (III) recited in the ‘965 patent claims as well as numerous species claimed in the ‘965 patent anticipate the claimed genera of Formula Ia, Formula Ib, Formula Ic, and Formula V as recited in instant claims 1-4 and 11-13. See, for example, the first compound recited in Claim 30 of the ‘965 patent, which anticipates all of instant claims 1-4 and 11-13. 
Regarding Claim 15, the ‘965 patent claims pharmaceutical compositions comprising a compound of claim 8 and at least one pharmaceutically acceptable carrier or excipient. (Claim 20.)  

U.S. Patent No. 9,763,949
Claims 1-4, 15-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,763,949. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compound N-(3-((2-((3-fluoro-4-(4-methylpiperazin-1-yl)phenyl)amino)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)oxy)phenyl)acrylamide recited in the ‘949 patent claims anticipates the claimed genera of Formula Ia, Formula Ib, Formula Ic, and Formula V recited in instant claims 1-4 and 11-13.
Regarding Claim 15, the ‘949 patent claims methods of treating a proliferation disorder, cancer, a tumor, an inflammatory disease, an autoimmune disease, psoriasis, or dry eye in a subject comprising administering to a subject in need of such treatment an effective amount of N-(3-((2-((3-fluoro-4-(4-methylpiperazin-1-yl)phenyl)amino)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)oxy)phenyl)acrylamide.  Claim 15 differs from the ‘949 patent claims in so far as the ‘949 patent claims do not expressly claim the compound is administering as a pharmaceutical composition comprising the compound with at least one pharmaceutically acceptable carrier or excipient.  It would have been prima facie obvious to a person of ordinary skill in the art that when treating a subject with a therapeutic agent the therapeutic agent is administered in a pharmaceutical composition, e.g., tablet, pill, solution, etc.
Regarding Claim 19, the ‘949 patent claims further administering an effective amount of a second therapeutic agent for the curative treatment of a proliferation disorder in a subject, thus rendering prima facie obvious the claimed combination for treating cancer comprising an effective amount of a compound of claim 1 and an effective amount of a second prophylactic or therapeutic agent for treating and/or preventing cancer.

U.S. Patent No. 9,920,074
Claims 1-4, 15-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,920,074. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of Formula (Ia) recited in the ‘074 patent claims anticipates the claimed genera of Formula Ia, Formula Ib, and Formula Ic, as recited in instant claims 1-4. See, for example, numerous species recited in dependent Claim 7 of the ‘074 patent.
Regarding Claim 15, the ‘074 patent claims methods of treating a proliferation disorder, cancer, a tumor, an inflammatory disease, an autoimmune disease, psoriasis, dry eye, or an immunologically related disease, or lupus, comprising administering to a subject in need thereof an effective amount of a compound of Formula (Ia).  Claim 15 differs from the ‘074 patent claims in so far as the ‘074 patent claims do not expressly claim the compound is administered as a pharmaceutical composition comprising the compound with at least one pharmaceutically acceptable carrier or excipient.  It would have been prima facie obvious to a person of ordinary skill in the art that when treating a subject with a therapeutic agent the therapeutic agent is administered in a pharmaceutical composition, e.g., tablet, pill, solution, etc.
Regarding Claim 19, the ‘074 patent claims a combination comprising an effective amount of a compound of Formula (Ia) and an effective amount of a second therapeutic agent for the treatment of a proliferation disorder, a cancer, a tumor, an inflammatory disease, etc. in a subject (Claim 2), thus rendering prima facie obvious the claimed combination for treating cancer comprising an effective amount of a compound of claim 1 and an effective amount of a second prophylactic or therapeutic agent for treating and/or preventing cancer.

U.S. Patent No. 10,449,196
Claims 1-4, 11-13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,449,196. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genera of Formula (IV) and Formula (V) recited in the ‘196 patent claims anticipate the claimed genera of Formula Ia, Formula Ib, Formula Ic, and Formula V recited in instant claims 1-4 and 11-13.
Regarding Claim 15, the ‘196 patent claims pharmaceutical compositions comprising a compound of claim 1 or claim 9 with at least one pharmaceutically acceptable carrier or excipient. (Claims 8 and 19.)

U.S. Patent No. 10,533,011
Claims 1-4, 11-13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,533,011. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genera of Formula (I) and Compound 1 recited in the ‘011 patent claims anticipate the claimed genera of Formula Ia, Formula Ib, Formula Ic, and Formula V recited in instant claims 1-4 and 11-13.
Regarding Claim 15, the ‘011 patent claims pharmaceutical compositions comprising a compound of Formula (I) or Compound 1 with at least one pharmaceutically acceptable carrier or excipient. 

U.S. Patent No. 10,596,174
Claims 1-4, 15-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,596,174. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compound N-(3-((2-((3-fluoro-4-(4-methylpiperazin-1-yl)phenyl)amino)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)oxy)phenyl)acrylamide recited in the ‘174 patent claims anticipates the claimed genera of Formula Ia, Formula Ib, Formula Ic, and Formula V recited in instant claims 1-4 and 11-13.
Regarding Claim 15, the ‘174 patent claims methods of treating a proliferation disorder, cancer, a tumor, an inflammatory disease, an autoimmune disease, psoriasis, or dry eye in a subject comprising administering to a subject in need of such treatment an effective amount of N-(3-((2-((3-fluoro-4-(4-methylpiperazin-1-yl)phenyl)amino)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)oxy)phenyl)acrylamide.  Claim 15 differs from the ‘174 patent claims in so far as the ‘174 patent claims do not expressly claim the compound is administering as a pharmaceutical composition comprising the compound with at least one pharmaceutically acceptable carrier or excipient.  It would have been prima facie obvious to a person of ordinary skill in the art that when treating a subject with a therapeutic agent the therapeutic agent is administered in a pharmaceutical composition, e.g., tablet, pill, solution, etc.
Regarding Claim 19, the ‘174 patent claims further administering an effective amount of a second therapeutic agent for the curative treatment of a proliferation disorder in a subject, thus rendering prima facie obvious the claimed combination for treating cancer comprising an effective amount of a compound of claim 1 and an effective amount of a second prophylactic or therapeutic agent for treating and/or preventing cancer.

U.S. Patent No. 10,799,504
Claims 1-4, 15-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,799,504. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of Formula Ic recited in the ‘504 patent claims anticipates the claimed genera of Formula Ia, Formula Ib, and Formula Ic recited in instant claims 1-4.
Regarding Claim 15, the ‘504 patent claims pharmaceutical compositions comprising a compound of claim 1 with at least one pharmaceutically acceptable carrier or excipient.
Regarding Claim 19, the ‘504 patent claims a combination for treating cancer comprising an effective amount of a compound of claims 1 and an effective amount of a second prophylactic or therapeutic agent for treating and/or preventing cancer.

U.S. Patent No. 11,007,197
Claims 1-4, 15-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,007,197. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of Formula IV recited in the ‘197 patent claims anticipates the claimed genera of Formula Ia, Formula Ib, Formula Ic, and Formula V recited in instant claims 1-4 and 11-13.
Regarding Claim 15, the ‘197 patent claims methods of treating a condition in a subject comprising administering to a subject in need of such treatment an effective amount of a compound of Formula (IV).  Claim 15 differs from the ‘197 patent claims in so far as the ‘197 patent claims do not expressly claim the compound is administering as a pharmaceutical composition comprising a compound of Formula (IV) with at least one pharmaceutically acceptable carrier or excipient.  It would have been prima facie obvious to a person of ordinary skill in the art that when treating a subject with a therapeutic agent the therapeutic agent is administered in a pharmaceutical composition, e.g., tablet, pill, solution, etc.
Regarding Claim 19, the ‘197 patent claims further administering an effective amount of a second therapeutic agent for treating a proliferation disorder to the subject, thus rendering prima facie obvious the claimed combination for treating cancer comprising an effective amount of a compound of claim 1 and an effective amount of a second prophylactic or therapeutic agent for treating and/or preventing cancer.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 18 was cancelled by Applicants in the reply filed 05/20/2022.
        2 Claim 14, which does not encompass compounds of Formula V, was inadvertently included Group III and is therefore withdrawn as not being “drawn to compounds or compositions with the core structure of formula V” as clearly required by Applicants’ elected Group III.  See Requirement for Restriction/Election mailed 03/23/2022 at page 3.
        
        3 WO ‘231 qualifies as prior art under both 35 U.S.C. 102(a) pursuant with its being published prior to Applicants’ filing date and 35 U.S.C. 102(e) pursuant with its having been filed prior to Applicants’ filing date.